DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0000484, on January 2, 2020.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of June 16, 2022, hereinafter “Reply”, with filing of request for continued examination (RCE) of July 14, 2022 after the final rejection of May 18, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 10, and 15 were amended, and no claims were cancelled nor added.  Claims 1-20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendment to the claims, the claim objections of the Final Rejection are withdrawn.  Please see below additional claim objections.
2)	Applicant’s arguments with respect to claims 1, 10, and 15 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 

Drawings
The drawings are objected to because of the following informalities.  
In FIG. 1, “10” should be amended to “10” with an arrow since the reference number is not inside a box.
Due to similar reason above for the objection of FIG. 1, “100” in FIG. 3, “200” in FIG. 4, “200a” in FIG. 5, “200b” in FIG. 6, and “1000” in FIG. 15 should be amended in the similar manner as above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.
In ¶ 41 “the storage device 100” should be amended to “the storage device 10” to correct a typographical error according to FIG. 1 of the drawings.  (Emphasis added.)
In ¶ 90 “the mode selector 200b” should be amended to “the mode selector 290b” to correct a typographical error according to FIG. 6 of the drawings.  (Emphasis added.)
In ¶ 92 “the controller 290b” should be amended to “the controller 200b” to correct a typographical error according to FIG. 6 of the drawings.  (Emphasis added.)
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 10, 13, 15, and 17 are objected to because of the following informalities:
In claim 1, lines 5-6, “wherein the first command is a single command and the second command is a second cycle” may be amended to “wherein the first command is a single command in a first cycle and the second command is in a second cycle” for clarity to avoid ambiguity.  (Emphasis added.)  This is to clarify that a first cycle must exist if there is a second cycle.
In claim 1, line 11, “status information indicating whether a read operation according to the first command” may be amended to “status information indicating whether the reading of the first data from the memory cell array for the read operation according to the first command” for clarity to avoid ambiguity.  (Emphasis added.)  This is to clarify that the status information indicates whether the reading of the first data according to the first command has been completed.
In claim 10, lines 10-13, “a control logic that controls a read operation … in response to a second command” may be amended to “a control logic that controls the read operation … in response to the second command” to follow proper antecedent basis.  (Emphasis added.)  
In claim 13, lines 2-3, “starts toggling the read enable signal … stops toggling the read enable signal” may be amended to “starts a toggling of the read enable signal … stops the toggling of the read enable signal” to correct a grammatical error and to follow proper antecedent basis.  (Emphasis added.)  
In claim 15, lines 11-15, “for a read operation … delaying output of the first data” may be amended to “for the read operation … delaying an output of the first data” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 17, line 1, “wherein issuing the second command” may be amended to “wherein the issuing the second command” to follow proper antecedent basis.  (Emphasis added.)  
Other claims (e.g., claim 10, lines 4-5; claim 15, lines 4-5 and 11; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“control logic” in claim 10, and
“input/output interface” in claims 10 and 14.
The disclosure of the application describes corresponding structures of the claim limitations in paragraphs [0027], [0043], and [0155] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 10, and 15, the claims fail to comply with the written description because the claims do not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Particularly, the claims, as exemplified in claim 1, lines 6-7, recite “the second command … is issued a predetermined time after the first command is issued” (emphasis added), but the specification does not describe what the predetermined time is or how the predetermined time is determined.  The specification only describes that “[0041] … based on a set read mode, the controller 200 operates in a first read mode in which the second readout command CMD_02 is issued a predetermined time after issuing the read command CMDR, or operates in a second read mode in which the status read command CMDSR is issued a predetermined time after issuing the read command CMDR” (emphasis added).  Thus, the specification does not provide adequate description in order to implement the predetermined time.

Regarding claims 2-9, 11-14, and 16-20, the claims depend on independent claims 1, 10, and 15, and do not overcome the deficiency thereof.  Therefore, the dependent claims are rejected based on the same reason stated above for the independent claims.

Further regarding claims 9 and 20, the claims, as exemplified in claim 9, lines 1-4, recite “wherein the controller issues the first command and the second command when the controller is set to a first read mode, and issues the first command, a third command for outputting the status information, and a fourth command for transferring the second data when the controller is set to a second read mode”, but the specification does not describe that the first command and the second command are issued when the controller is set to the first read mode, nor does the specification describe that the first command, the third command for outputting the status information, and the fourth command for transferring the second data are issued when the controller is set to the second read mode.  For example, the specification only describes that “[0092] … the controller 290b issues the read command CMDR, the status read command CMD_SR, and the first readout command CMD_01 in the first read mode, and issues the read command CMDR and the second readout command CMD_02 in the second read mode”.  Please note that the claims recite that there are 2 commands (the first command and the second command) associated with the first read mode, and there are 3 commands (the first command, the third command, and the fourth command) associated with the second read mode, but the specification describes that there are 3 commands (the read command CMDR, the status read command CMD_SR, and the first readout command CMD_01) associated with the first read mode, and there are 2 commands (the read command CMDR and the second readout command CMD_02) associated with the second read mode.  Thus, the specification does not provide adequate description in order to implement the first read mode and the second read mode.

Further, please amend the specification to identify the commands (e.g., the read command CMDR, the second readout command CMD_02, the status read command CMD_SR, the first readout command CMD_01, etc.) in the specification that correspond to the claimed commands (e.g., the first command, the second command, the third command, and the fourth command) for both the first read mode and the second read mode for clarity when reading the claims in light of the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 6, 9, 10, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Chung et al. (US 2014/0245105 A1), hereinafter “Chung”.

	Regarding claim 1, Lee teaches:
A method of operating a storage device that includes a nonvolatile memory device and a controller that controls an operation of the nonvolatile memory device, the method comprising: (FIG. 1; “[0087] … the memory system 20 [storage device] … includes the memory controller 100 and a non-volatile memory device 200”; “[0089] The memory controller 100 … to control the operation … of the non-volatile memory device (e.g., a flash memory device) 200”)
issuing sequentially, by the controller, a first command and a second command to read first data from the nonvolatile memory device, wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; (FIGs. 1, 8-10B; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data [first data] to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; note that the read operation [first command] and the command 70h [second command] are considered to be sequentially issued since the command 70h [second command] is sent after the read operation [first command] is sent by the memory controller 100) 
reading, by the nonvolatile memory device, the first data from a memory cell array into a page buffer of the nonvolatile memory device, in response to the first command; and (FIGs. 1, 4, 5A, 8-10B; “[0117] The page register and S/A block 220 includes a plurality of page buffers respectively connected to a plurality of bit lines. The page buffers may temporarily store data read from the memory cell array 210 during the read operation”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed, and second data obtained from the page buffer of the nonvolatile memory device. (FIGs. 8-9; [0117]; “[0140] … FIG. 9 is a diagram showing status signals output from the non-volatile memory device 200 to the memory controller 100”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200. The non-volatile memory device 200 may send a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) to the memory controller 100 in response to the command 70h [second command]. The memory controller 100 detects whether the read operation has been completed based on the ready or busy signal”; [0145], [0147])

Lee teaches outputting, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed.  Nevertheless, Lee does not teach wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed and second data obtained from the page buffer of the nonvolatile memory device.

However, Shin teaches:
wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; 
outputting sequentially, by the nonvolatile memory device to the controller, in response to the second command, status information indicating whether a read operation according to the first command has been completed and second data obtained from the page buffer of the nonvolatile memory device. (FIGs. 1-2, 5, 10, 13; [0060]-[0061]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA to the data input/output circuit 125”; [0111]-[0117]; “[0118] … if the operation of transmitting the data to the page buffer group 123 is completed, the memory device 100 [nonvolatile memory device] may enter the externally ready status”; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [second data] to the memory controller 200”; “[0178] Referring to FIG. 13, at step S1301, the memory device [nonvolatile memory device] may receive a read command [second command] from the memory controller. The read command [second command] may correspond to a read request [first command] received from the host. The memory device [nonvolatile memory device] may perform a read operation corresponding to the received read command [second command]. The read operation may include an operation of reading data stored in the memory cell array, a word line discharge operation, and a data output operation”; “[0179] At step S1303, the memory device [nonvolatile memory device] may transmit, to the page buffer, data corresponding to the read command [second command] among pieces of data stored in the memory cell array. If the data corresponding to the read command [second command] is transmitted to the page buffer, the memory device [nonvolatile memory device] may generate new read data including both the data transmitted to the page buffer and information indicating whether the memory device [nonvolatile memory device] is in a ready status or a busy status [status information] (at step S1305)”; “[0180] In other words, the memory device [nonvolatile memory device] may generate the new read data including the read data and the status information of the memory device [nonvolatile memory device], and then output the generated new read data to the memory controller (at step S1307)”; note that the status information of the memory device [nonvolatile memory device] and the read data [second data] are considered to be sequentially output since the read data [second data] and the status information and are output one after the other)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

The combination of Lee does not teach wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued.

However, Chung teaches:
wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued.  (FIGs. 1, 8; [0081]-[0089], “[0136] When a second read command RD1 [first command] [shown as a single command in FIG. 8] is received and it is determined that data read in response to the second read command RD1 [first command] is invalid, deactivated first information Info_valid is provided to the memory controller. … In response to a received buffer read command RDB [second command], data stored in the data buffer (error-corrected data) is read and provided to the memory controller.”, “[0137] … when the read data is not valid, the memory controller determines that valid data according to the read command is not yet received by referring to a status of the first information Info_valid. … After a given, desired or predetermined delay time [predetermined time], the memory controller obtains/receives error-corrected data by outputting a command (e.g., a buffer read command) [second command] for accessing data stored in the data buffer (or error-corrected data), and thus, degradation in system performance due to overhead in terms of timing due to time required in correcting errors of a plurality of bits may be reduced.”;  note that the command (e.g., a buffer read command) [second command] is considered to be in a second cycle (shown as “RDB” in FIG. 8) for accessing the data stored in the data buffer (or error-corrected data) when the valid data requested originally for the read command RD1 [first command] is available.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Chung to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Chung having a memory controller that outputs a command (e.g., a buffer read command) to a non-volatile memory device for accessing data stored in a data buffer of the memory device (or error-corrected data) after a given, desired or predetermined delay time when valid data requested originally for a read command is available from the data buffer.  Doing so with the system of Lee would provide semiconductor memory devices in which errors that may occur when data is accessed may be more stably corrected and/or an error correction speed may be improved, thus reducing degradation in system performance due to overhead in terms of timing due to time required in correcting errors of a plurality of bits.  (Chung, [0007], [0137])

Regarding claim 2, the combination of Lee teaches the method of claim 1.

Shin further teaches:
continuously receiving, by the controller, the second data from the nonvolatile memory device when the output status information indicates a ready status in which the read operation of the memory cell array has been completed; and (FIGs. 1, 14; [0035]; “[0042] … the memory device 100 [nonvolatile memory device] in accordance with embodiments of the present disclosure may output, to the memory controller 200, the new read data obtained by adding the additional data to the read data [second data]”; “[0048] The memory controller 200 may include a command generator 210”; “[0049] … if status information [output status information] indicating that the memory device [nonvolatile memory device] 100 is in a ready status is received, the command generator 210 may output a subsequent read command to the memory device [nonvolatile memory device]”; “[0182] … The memory controller may determine the status of the memory device [nonvolatile memory device] based on the status information [output status information] included in the new read data received from the memory device [nonvolatile memory device]”; “[0183] At step S1403, the memory controller may determine whether the memory device [nonvolatile memory device] is in the ready state, i.e., has a ready status. If the memory device [nonvolatile memory device] is in the ready status (Y at S1403), the memory controller may output a subsequent command (at step S1409). The subsequent command may be a command other than a command of checking the status of the memory device”; continuously receiving the read data [second data] is considered by the command generator 210 of the memory controller 200 outputting a subsequent read command to the memory device [nonvolatile memory device] to continue to receive the read data [second data])
stopping, by the controller, receiving the second data from the nonvolatile memory device when the output status information indicates a busy status in which the read operation of the memory cell array has not been completed.  (FIGs. 1, 14; [0035], [0041]; “[0042] … the memory device 100 [nonvolatile memory device] in accordance with embodiments of the present disclosure may output, to the memory controller 200, the new read data obtained by adding the additional data to the read data [second data]”; “[0048] The memory controller 200 may include a command generator 210”; “[0049] … if, while the memory device 100 [nonvolatile memory device] performs a read operation, status information [output status information] indicating that the memory device 100 [nonvolatile memory device] is in a busy status is received, the command generator 210 may output a status check command for checking the status of the memory device 100 [nonvolatile memory device] rather than outputting a subsequent read command to the memory device 100 [nonvolatile memory device]”; stopping receiving the read data [second data] is considered by the command generator 210 of the memory controller 200 outputting a status check command for checking the status of the memory device 100 [nonvolatile memory device] rather than outputting a subsequent read command to the memory device 100 [nonvolatile memory device] if, while the memory device 100 [nonvolatile memory device] performs a read operation, status information [output status information] indicating that the memory device 100 [nonvolatile memory device] is in a busy status is received; while the memory device 100 [nonvolatile memory device] performs a read operation, the read operation is considered as an operation that has not been completed)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Further regarding claim 2, the claim is a method claim and recites contingent limitations (e.g., continuously receiving, by the controller, the second data … when the output status information indicates a ready status … stopping, by the controller, receiving the second data … when the output status information indicates a busy status).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 3, the combination of Lee teaches the method of claim 2.

Shin further teaches:
reissuing, by the controller, the second command after waiting for a first time interval after stopping the receiving of the second data.  (FIGs. 1, 11, 14; [0166]; “[0167] … The command generator 210 may output a status check command STATUS CHECK CMD to the memory device 100 [nonvolatile memory device] until the memory device 100 [nonvolatile memory device] enters the ready status, based on the status information received from the status information determiner 220”; “[0168] Thereafter, the status information determiner 220 may receive status information corresponding to the status check command STATUS CHECK CMD from the memory device 100 [nonvolatile memory device], and determine the status of the memory device 100 [nonvolatile memory device] based on the status information. … The command generator 210 may determine whether to output a status check command STATUS CHECK CMD again or output a subsequent read command READ CMD [second command] based on the status information, generate a command based on a result of the determining, and then output the generated command to the memory device 100 [nonvolatile memory device]”; as described above, stopping the receiving of the read data [second data] is considered by the command generator 210 of the memory controller 200 outputting a status check command for checking the status of the memory device 100 [nonvolatile memory device] rather than outputting a subsequent read command to the memory device 100 [nonvolatile memory device] if, while the memory device 100 [nonvolatile memory device] performs a read operation, status information [received status information] indicating that the memory device 100 [nonvolatile memory device] is in a busy status is received; the command generator 210 may determine to output a subsequent read command READ CMD [second command] when the memory device 100 [nonvolatile memory device] enters the ready status based on the status information; a first time interval is considered to be an interval between a time when the command generator 210 of the memory controller 200 stopping the receiving of the read data [second data] by outputting a status check command and a time when the command generator 210 outputs a subsequent read command READ CMD [second command] when the memory device 100 [nonvolatile memory device] enters the ready status)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 6, the combination of Lee teaches the method of claim 1.

Shin further teaches:
wherein the outputting further comprises outputting third data during a busy status in which the read operation of the memory cell array has not been completed.  (FIG. 10; “[0158] the memory device 100 of FIG. 10 may output, to the memory controller 200, new read data including both read data that is read from the memory cell array 110 and status information indicating the status of the memory device 100. For a given output, the status information may include at least one among ready/busy status, high-temperature status, backup required status, and recovery required status of the memory device 100”; third data is considered to include high-temperature status, backup required status, and recovery required status of the memory device 100 that is sent during the busy status of the memory device 100)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 9, the combination of Lee teaches the method of claim 1.

	Lee further teaches:
wherein the controller issues the first command and the second command when the controller is set to a first read mode, and issues the first command, a third command for outputting the status information, and a fourth command for transferring the second data when the controller is set to a second read mode.  (FIGs. 8-9; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. … At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; a first read mode is considered to include a mode in which a read operation [first command] and a command 70h [second command] are performed)

Shin further teaches:
the controller issues the first command, a third command for outputting the status information, and a fourth command for transferring the second data when the controller is set to a second read mode.  (FIG. 14; “[0183] … If the memory device is in the ready status (Y at S1403), the memory controller may output a subsequent command (at step S1409). The subsequent command may be a command other than a command of checking the status of the memory device”; the first command is considered as the subsequent command (at step S1409) when the memory device is in the ready status (Y at S1403); next, a third command is considered to be a status check command for checking the status of the memory device again if the memory device is not in the ready status (N at S1403); a fourth command is considered to be another subsequent command (at step S1409) when the memory device is in the ready status (Y at S1403); a second read mode is considered to include a mode in which the first command, the third command, and the fourth command described above are performed)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Further regarding claim 9, the claim is a method claim and recites contingent limitations (e.g., the controller issues the first command and the second command when  the controller is set to a first read mode, and issues the first command, … when the controller is set to a second read mode).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 20, the claimed method comprises substantially the same steps or elements as those in claim 9.  Accordingly, claim 20 is also rejected for the same reasons as set forth for those in claim 9 above.

Regarding claim 10, Lee teaches:
A storage device comprising: 
a nonvolatile memory device; and (FIG. 1; [0087]; “[0089] … the non-volatile memory device (e.g., a flash memory device) 200”)
a controller that controls the nonvolatile memory device and issues sequentially a first command and a second command to read first data from the nonvolatile memory device, wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued, (FIGs. 1, 8-10B; [0087]; “[0089] The memory controller 100 … to control the operation … of the non-volatile memory device”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data [first data] to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; note that the read operation [first command] and the command 70h [second command] are considered to be sequentially issued since the command 70h [second command] is sent after the read operation [first command] is sent by the memory controller 100)
wherein the nonvolatile memory device comprises: (FIG. 1; [0087]; “[0089] … the non-volatile memory device”)
a memory cell array that includes a plurality of memory cells and that reads the first data in response to the first command; (FIGs. 1, 4, 5A, 8-10B; “[0089] … Within the nonvolatile memory device 200, … Each physical page may include a plurality of memory cells operably connected to a respective word line”; [0117]; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
a control logic that controls a read operation of the memory cell array based on the first command and the second command; (FIG. 4; “[0110] The access circuit 212 [control logic] accesses the memory cell array 210 in response to a command (or a command set) and an address, which are received from an outside, e.g., the memory controller 100, to perform a data access operation, e.g., the program operation, the read operation, or the erase operation”; [0111], [0114]; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”)
a page buffer that buffers the first data; and (FIGs. 1, 4, 5A, 8-10B; “[0117] The page register and S/A block 220 includes a plurality of page buffers respectively connected to a plurality of bit lines. The page buffers may temporarily store data read from the memory cell array 210 during the read operation”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
30an input/output interface that, in response to a second command, outputs sequentially to the controller status information indicating whether the read operation has been completed, and second data obtained by buffering the first data.  (FIGs. 4, 8-9; [0117]; “[0119] The I/O block 280 [input/output interface] … transmit data from the Y-gating circuit 230 to the memory controller 100 through the I/O pins I/O0 through I/O7 (or the data bus)”; “[0140] … FIG. 9 is a diagram showing status signals output from the non-volatile memory device 200 to the memory controller 100”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100. At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200. The non-volatile memory device 200 may send a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) to the memory controller 100 in response to the command 70h [second command]. The memory controller 100 detects whether the read operation has been completed based on the ready or busy signal”; [0145], [0147])

	Lee teaches an input/output interface that, in response to a second command, outputs to the controller status information indicating whether the read operation has been completed.  Nevertheless, Lee does not teach wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; an input/output interface that, in response to a second command, outputs sequentially to the controller status information indicating whether the read operation has been completed and second data obtained by buffering the first data.

However, Shin teaches:
	wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; 
30an input/output interface that, in response to a second command, outputs sequentially to the controller status information indicating whether the read operation has been completed and second data obtained by buffering the first data.  (FIGs. 1-2, 5, 10, 13; [0060]-[0061]; [0075]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA [first data] from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA [first data] to the data input/output circuit 125 [input/output interface]”; [0111]-[0117]; “[0118] … if the operation of transmitting the data to the page buffer group 123 is completed, the memory device 100 [nonvolatile memory device] may enter the externally ready status”; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [second data] to the memory controller 200”; “[0178] Referring to FIG. 13, at step S1301, the memory device [nonvolatile memory device] may receive a read command [second command] from the memory controller. The read command [second command] may correspond to a read request [first command] received from the host. The memory device [nonvolatile memory device] may perform a read operation corresponding to the received read command [second command]. The read operation may include an operation of reading data stored in the memory cell array, a word line discharge operation, and a data output operation”; “[0179] At step S1303, the memory device [nonvolatile memory device] may transmit, to the page buffer, data corresponding to the read command [second command] among pieces of data stored in the memory cell array. If the data corresponding to the read command [second command] is transmitted to the page buffer, the memory device [nonvolatile memory device] may generate new read data including both the data transmitted to the page buffer and information indicating whether the memory device [nonvolatile memory device] is in a ready status or a busy status [status information] (at step S1305)”; “[0180] In other words, the memory device [nonvolatile memory device] may generate the new read data including the read data [second data] and the status information of the memory device [nonvolatile memory device], and then output the generated new read data to the memory controller (at step S1307)”; note that the status information of the memory device [nonvolatile memory device] and the read data [second data] are considered to be sequentially output since the read data [second data] and the status information are output one after the other)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

	The combination of Lee does not teach wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued.

However, Chung teaches:
wherein the first command is a single command and the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued.  (FIGs. 1, 8; [0081]-[0089], [0096], “[0098] … After a given, desired or predetermined delay time (latency) [predetermined time], the memory controller 1010 outputs a command RD or RD_Buf [second command] to access data stored in the data storage circuit 1130 (error-corrected data).”, “[0136] When a second read command RD1 [first command] [shown as a single command in FIG. 8] is received and it is determined that data read in response to the second read command RD1 [first command] is invalid, deactivated first information Info_valid is provided to the memory controller. … In response to a received buffer read command RDB [second command], data stored in the data buffer (error-corrected data) is read and provided to the memory controller.”, “[0137] … when the read data is not valid, the memory controller determines that valid data according to the read command is not yet received by referring to a status of the first information Info_valid. … After a given, desired or predetermined delay time [predetermined time], the memory controller obtains/receives error-corrected data by outputting a command (e.g., a buffer read command) [second command] for accessing data stored in the data buffer (or error-corrected data), and thus, degradation in system performance due to overhead in terms of timing due to time required in correcting errors of a plurality of bits may be reduced.”;  note that the command (e.g., a buffer read command) [second command] is considered to be in a second cycle (shown as “RDB” in FIG. 8) for accessing the data stored in the data buffer (or error-corrected data) when the valid data requested originally for the read command RD1 [first command] is available.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Chung to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Chung having a memory controller that outputs a command (e.g., a buffer read command) to a non-volatile memory device for accessing data stored in a data buffer of the memory device (or error-corrected data) after a given, desired or predetermined delay time when valid data requested originally for a read command is available from the data buffer.  Doing so with the system of Lee would provide semiconductor memory devices in which errors that may occur when data is accessed may be more stably corrected and/or an error correction speed may be improved, thus reducing degradation in system performance due to overhead in terms of timing due to time required in correcting errors of a plurality of bits.  (Chung, [0007], [0137])

Regarding claim 12, the combination of Lee teaches the storage device of claim 10.

Shin further teaches:
wherein the controller issues the second command after waiting for a first time interval after issuing the first command, and reissues the second command after waiting for a second time interval when the status information output from the nonvolatile memory device indicates a busy status in which the read operation of the memory cell array has not been completed.  (FIG. 14; [0107], [0115]; “[0183] At step S1403, the memory controller may determine whether the memory device is in the ready state, i.e., has a ready status. If the memory device is in the ready status (Y at S1403), the memory controller may output a subsequent command (at step S1409). The subsequent command may be a command other than a command of checking the status of the memory device”; “[0184] However, if the memory device is in the busy status, in other words, if the memory device is not in the ready status (N at S1403), the memory controller may output a status check command for checking the status of the memory device again to the memory device (at step S1405). Since the memory device can perform a subsequent command when the memory device in the ready status, the memory controller may output the status check command to the memory device until the memory device enters the ready status”; the second command is considered to be a subsequent command (at step S1409), which is performed after waiting for a first time interval after issuing a status check command [first command] for checking a status of the memory device to the memory device (at step S1405); the second command above is considered to be reissued by performing another subsequent command (at step S1409) and another status check command (at step S1405) after waiting for a second time interval, which is considered to be a duration between the performance of the subsequent command and the another subsequent command; the second time interval above is considered to include a time when status information received from the memory device indicates that the memory device is not in the ready status (N at S1403) [busy status] in which a read operation of the memory cell array has not been completed)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

Regarding claim 15, Lee teaches:
A method of operating a storage device that includes a nonvolatile memory device and a controller that controls an operation of the nonvolatile memory device, the method comprising: (FIG. 1; “[0087] … the memory system 20 [storage device] … includes the memory controller 100 and a non-volatile memory device 200”; “[0089] The memory controller 100 … to control the operation … of the non-volatile memory device (e.g., a flash memory device) 200”)
issuing, by the controller, a first command to the nonvolatile memory device, wherein the first command is a single command; (FIGs. 1, 8-10B; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200”)
reading, by the nonvolatile memory device, first data from a memory cell array in response to the first command; (FIGs. 1, 4, 5A, 8-10B; “[0117] The page register and S/A block 220 includes a plurality of page buffers respectively connected to a plurality of bit lines. The page buffers may temporarily store data read from the memory cell array 210 during the read operation”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 and outputs the data to the memory controller 100”)
issuing, by the controller, in a first read mode, a second command for transferring to the controller status information indicating whether a read operation of the memory cell array 31according to the first command has been completed, and the first data, wherein the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; and (FIGs. 8-9; [0117]; “[0140] … FIG. 9 is a diagram showing status signals output from the non-volatile memory device 200 to the memory controller 100”; “[0141] … in a read operation [first command], the memory controller 100 may send in sequential order a command 00h, an address of data to be read, and a command 30h to the non-volatile memory device 200. Accordingly, the non-volatile memory device 200 reads data [first data] of a page selected by the address from the memory cell array 210 using the page register and S/A block 220 … At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200. The non-volatile memory device 200 may send a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) to the memory controller 100 in response to the command 70h [second command]. The memory controller 100 detects whether the read operation has been completed based on the ready or busy signal”; [0142], [0145], [0147]; a first read mode is considered to include a mode in which a read operation [first command] and a command 70h [second command] are performed; the command 70h [second command] is performed to determine a status of a ready or busy signal through one or more I/O pins (e.g., I/O5 and I/O6) before the data [first data] is sent from the non-volatile memory device 200 to the memory controller 100)
transferring, by the nonvolatile memory device to the controller, the first data to the controller in response to the second command, 
wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy status for the first time interval, in the busy status in which the reading of the first data has not been completed.  

	Lee does not teach wherein the first command is a single command; wherein the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; transferring, by the nonvolatile memory device to the controller, the first data to the controller in response to the second command, wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy status for the first time interval, in the busy status in which the reading of the first data has not been completed. 

However, Shin teaches:
	wherein the first command is a single command; 
wherein the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued; 
transferring, by the nonvolatile memory device to the controller, the first data to the controller in response to the second command,  (FIGs. 1-2, 6, 10, 13; [0060]-[0061]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA to the data input/output circuit 125”; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [first data] to the memory controller 200”)
wherein the transferring comprises delaying output of the first data for a first time interval and outputting the status information indicating a busy status for the first time interval, in the busy status in which the reading of the first data has not been completed.  (FIGs. 1-2, 6, 10, 13; [0060]-[0061]; “[0077] During a read operation, the first to n-th page buffers PB1 to PBn may read data DATA from memory cells of a selected page through the first to n-th bit lines BL1 to BLn, and output the read data DATA to the data input/output circuit 125”; “[0124] … the memory device 100 may be in an externally busy status (EXTERNAL BUSY) during a period [first time interval] from t1 to td. In other words, only until transfer of data from the memory cell array 110 to the page buffer group 123 is completed, the memory device 100 may be in the busy status. After time td, the memory device 100 may be in the ready status. Therefore, a ready/busy signal [status information] which is output from the memory device 100 may be in a low status during the period [first time interval] from t1 to td and in a high status after time td”; “[0125] … since the word line discharge and the data [first data] output of the memory device 100 are performed at the same time, the word line discharge and the data [first data] output may be simultaneously performed at time td. Therefore, although in the embodiment described with reference to FIG. 5 the data [first data] output starts at time t2 at which the word line discharge is completed, the data [first data] output in the embodiment of FIG. 6 may be performed at time td at which the word line discharge starts”; “[0157] … the memory controller 200 may …, and output a read command to the memory device 100 … the memory device 100 may read, from the memory cell array 110, data …, and output the read data [first data] to the memory controller 200”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

The combination of Lee does not teach wherein the first command is a single command; wherein the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued. 

However, Chung teaches:
wherein the first command is a single command;  (FIGs. 1, 8; [0081]-[0089], “[0136] When a second read command RD1 [first command] [shown as a single command in FIG. 8] is received and it is determined that data read in response to the second read command RD1 [first command] is invalid, deactivated first information Info_valid is provided to the memory controller. … In response to a received buffer read command RDB [second command], data stored in the data buffer (error-corrected data) is read and provided to the memory controller.”)
wherein the second command is a second cycle for a read operation and is issued a predetermined time after the first command is issued.  (FIGs. 1, 8; [0081]-[0089], “[0136] When a second read command RD1 [first command] is received and it is determined that data read in response to the second read command RD1 [first command] is invalid, deactivated first information Info_valid is provided to the memory controller. … In response to a received buffer read command RDB [second command], data stored in the data buffer (error-corrected data) is read and provided to the memory controller.”, “[0137] … when the read data is not valid, the memory controller determines that valid data according to the read command is not yet received by referring to a status of the first information Info_valid. … After a given, desired or predetermined delay time [predetermined time], the memory controller obtains/receives error-corrected data by outputting a command (e.g., a buffer read command) [second command] for accessing data stored in the data buffer (or error-corrected data), and thus, degradation in system performance due to overhead in terms of timing due to time required in correcting errors of a plurality of bits may be reduced.”;  note that the command (e.g., a buffer read command) [second command] is considered to be in a second cycle (shown as “RDB” in FIG. 8) for accessing the data stored in the data buffer (or error-corrected data) when the valid data requested originally for the read command RD1 [first command] is available.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Chung to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Chung having a memory controller that outputs a command (e.g., a buffer read command) to a non-volatile memory device for accessing data stored in a data buffer of the memory device (or error-corrected data) after a given, desired or predetermined delay time when valid data requested originally for a read command is available from the data buffer.  Doing so with the system of Lee would provide semiconductor memory devices in which errors that may occur when data is accessed may be more stably corrected and/or an error correction speed may be improved, thus reducing degradation in system performance due to overhead in terms of timing due to time required in correcting errors of a plurality of bits.  (Chung, [0007], [0137])

Regarding claim 16, the combination of Lee teaches the method of claim 15.

Lee further teaches:
wherein the delaying further comprises completing, by the nonvolatile memory device, the reading of the first data from the memory cell array within the first time interval after receiving the second command.  (FIGs. 8-9; “[0141] … At this time, the memory controller 100 may send a command 70h [second command] to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200”; [0142], [0145]; “[0146] The I/O pin I/O5 outputs an array R/B signal indicating whether the memory cell array 210 is busy with an operation (e.g., a program operation or a read operation) during a cache operation. For instance, the array R/B signal may indicate whether the non-volatile memory device 200 is sending data [first data] temporarily stored in the cache register 221-m1 to the data register 221-m and/or is temporarily storing data read from a target page of the memory cell array 210 in the cache register 221-m1. When the non-volatile memory device 200 is performing an operation, the array R/B signal is output at logic low “0” to indicate the memory cell array 210 is busy. … When the non-volatile memory device 200 is not performing this operation but is standing by, the array R/B signal is output at logic high “1””; the command 70h [second command] is sent from the memory controller 100 to the non-volatile memory device 200 to check the read status of the non-volatile memory device 200; when the array R/B signal indicates that the memory cell array 210 is busy, the non-volatile memory device 200 is sending data [first data] temporarily stored in the cache register 221-m1 to the data register 221-m and/or is temporarily storing data read from a target page of the memory cell array 210 in the cache register 221-m1; while the memory cell array 210 is busy, the data [first data] that is internally temporarily stored in the non-volatile memory device 200 is delayed from being output for the first time interval, which is considered to include a duration in which the non-volatile memory device 200 is sending data [first data] temporarily stored in the cache register 221-m1 to the data register 221-m and/or is temporarily storing data read from a target page of the memory cell array 210 in the cache register 221-m1; the reading of the data [first data] is completed within the duration in which the non-volatile memory device 200 is sending the data [first data] to be temporarily stored and before the array R/B signal is output at logic high “1” to indicate that the read operation is completed)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, as applied to claims 1 and 10, respectively above, and further in view of Komai (US 2019/0057746 A1), hereinafter “Komai”.

Regarding claim 4, the combination of Lee teaches the method of claim 1.

The combination of Lee does not teach toggling, by the controller, a read enable signal provided to the nonvolatile memory device, after issuing the second command; and stopping, by the controller, the toggling of the read enable signal when the output status information indicates a busy status in which the read operation has not been completed, 29after outputting the status information and the second data.  

However, Shin in view of Komai teaches:
toggling, by the controller, a read enable signal provided to the nonvolatile memory device, after issuing the second command; and (Komai: FIG. 10; “[0132] The NAND flash memory 100 [nonvolatile memory device] starts the cache reading according to the cache read command “E0 h”. More specifically, the controller 200 transmits the read enable signal REn with the “L” level after a waiting period tWHR1 elapses from rising of the write enable signal WEn corresponding to the command “E0 h” [second command] from the “L” level to the “H” level”)
stopping, by the controller, the toggling of the read enable signal when the output status information indicates a busy status in which the read operation has not been completed, 29after outputting the status information and the second data.  (Shin: FIGs. 1-2, 10, 13; [0060]-[0061], [0077]; “[0157] … the memory controller 200 may …, and output a read command [second command] to the memory device 100 [nonvolatile memory device] … the memory device 100 [nonvolatile memory device] may read, from the memory cell array 110, data …, and output the read data [second data] to the memory controller 200) (Komai: FIG. 10; “[0128] The NAND flash memory 100 starts the cell reading according to the first cell read command “30h”. At this time, the ready/busy signal R/Bn and the internal busy signal are considered to be at the “L” level (busy state) together. … During the first cell reading, the ready/busy signal R/Bn and the internal busy signal [output status information] are considered to be at the “L” level (busy state [busy status]) together during the period tR1”; “[0129] When the controller 200 confirms that the ready/busy signal R/Bn returns to the “H” level (ready state), the controller 200 transmits a cache read command to the NAND flash memory 100”; “[0132] The NAND flash memory 100 starts the cache reading according to the cache read command “E0 h”. More specifically, the controller 200 transmits the read enable signal REn with the “L” level after a waiting period tWHR1 elapses from rising of the write enable signal WEn corresponding to the command “E0 h” from the “L” level to the “H” level”; the controller 200 toggles the read enable signal REn to the “H” level and the “L” level when the ready/busy signal R/Bn is at the “H” level (ready state) and does not toggle the read enable signal REn when the ready/busy signal R/Bn is at the “L” level (busy state [busy status])) (Shin teaches the memory device 100 [nonvolatile memory device] may output the read data [second data] to the memory controller 200, and Komai teaches the controller 200 toggles the read enable signal REn to the “H” level and the “L” level when the ready/busy signal R/Bn is at the “H” level (ready state) and does not toggle the read enable signal REn when the ready/busy signal R/Bn is at the “L” level (busy state [busy status]); thus, one of ordinary skill in the art would be able to combine the teachings for the controller 200 to not toggle the read enable signal REn when the ready/busy signal R/Bn is at the “L” level (busy state [busy status] while or after the memory device 100 [nonvolatile memory device] outputs the read data [second data] to the memory controller 200 to stop receiving the read data [second data] from the memory device 100 [nonvolatile memory device])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shin to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a storage device of Shin that generates new read data including both read data corresponding to a read command received from a memory controller and information indicating a status of a memory device.  Doing so with the system of Lee would increase a reliability and/or a read speed of a non-volatile memory device.  (Shin, [0005])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Komai to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a semiconductor storage device of Komai having a controller that toggles a read enable signal REn according to a ready/busy signal R/Bn in a ready state.  Doing so with the system of Lee would improve processing speeds.  (Komai, [0021])

Further regarding claim 4, the claim is a method claim and recites contingent limitations (e.g., stopping, by the controller, the toggling … when the output status information indicates a busy status).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claim 13, the claimed device comprises substantially the same steps or elements as those in claim 4.  Accordingly, claim 13 is also rejected for the same reasons as set forth for those in claim 4 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, and Komai (US 2019/0057746 A1), hereinafter “Komai”, as applied to claim 4 above, and further in view of Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”.

Regarding claim 5, the combination of Lee teaches the method of claim 4.

The combination of Lee does not teach by the nonvolatile memory device, generating a data strobe signal synchronized with the read enable signal and outputting the second data in synchronization with a rising edge and a falling edge of the data strobe signal.  

However, Inoue teaches:
by the nonvolatile memory device, generating a data strobe signal synchronized with the read enable signal and outputting the second data in synchronization with a rising edge and a falling edge of the data strobe signal.  (FIGs. 1, 6-7; “[0153] The flash memory 1 [nonvolatile memory device] transmits the data [second data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data on the data line DQ”; as shown in FIG. 7, the data strobe signal DQS is synchronized with the read enable signal REn; the data [second data] from the flash memory 1 [nonvolatile memory device] is in synchronization with a rising edge and a falling edge of the data strobe signal DQS)
  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, as applied to claim 6 above, and further in view of Han et al. (US 2021/0096774 A1), hereinafter “Han”.

Regarding claim 7, the combination of Lee teaches the method of claim 6.

The combination of Lee does not teach wherein the third data is at least one of a faulty memory cell address or a power status of the memory cell array.  

However, Han teaches:
wherein the third data is at least one of a faulty memory cell address or a power status of the memory cell array.  (FIGs. 14; “[0027] … the storage 120 may include a cell array 121 and an error check circuit 123. The cell array 121 may include a plurality of non-volatile memory cells”; “[0032] … The error check circuit 123 may then transmit the status information (Status) [third data] with the identified result to the controller 110. … A specific bit position of the plurality of bits may be allotted to an error check bit [faulty memory cell address]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Han to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a data storage device of Han having a storage with an error check circuit that transmits status information with an identified result to a controller.  Doing so with the system of Lee would accurately detect an error that is generated in operating a memory device in order to ensure high reliability of the memory device to combat an increasing number of errors of the memory device.  (Han, [0004])

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, as applied to claims 1 and 10, respectively above, and further in view of Kwak et al. (US 2014/0204684 A1), hereinafter “Kwak”.

Regarding claim 8, the combination of Lee teaches the method of claim 1.

The combination of Lee does not teach wherein the outputting further comprises outputting the second data after outputting the status information.  

However, Kwak teaches:
wherein the outputting further comprises outputting the second data after outputting the status information.  (FIG. 8; “[0092] In operation S160, if the dump operation is ended, the nonvolatile memory device 120 may set the ready/busy signal RnB [status information] to a high level. … in response to a status read command, the status generator 126 a may change a value of a status register to be output to input/output lines from a “Busy” status to a “Ready” status”; “[0093] In operations S170 a, S170 b, and S170 c, the nonvolatile memory device 120 may perform the core recovery operation and an output of the sensed data [second data] at the same time”; the output of the sensed data [second data] in operations170 c is after the nonvolatile memory device 120 sets the ready/busy signal RnB [status information] to a high level in operation s160)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Kwak to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system having a nonvolatile memory device of Kwak that performs a core recovery operation and an output of sensed data at the same time.  Doing so with the system of Lee would provide a technique for overcoming problems associated with an increase in recovery time.  (Kwak, [0052])

Regarding claim 14, the combination of Lee teaches the storage device of claim 10.

The combination of Lee does not teach wherein the input/output interface outputs the second data after outputting the status information.  

However, Kwak teaches:
wherein the input/output interface outputs the second data after outputting the status information.  (FIG. 8; “[0092] In operation S160, if the dump operation is ended, the nonvolatile memory device 120 may set the ready/busy signal RnB [status information] to a high level. … in response to a status read command, the status generator 126 a may change a value of a status register to be output to input/output lines from a “Busy” status to a “Ready” status”; “[0093] In operations S170 a, S170 b, and S170 c, the nonvolatile memory device 120 may perform the core recovery operation and an output of the sensed data [second data] at the same time … If the read enable signal /RE is provided, the control logic 126 may activate an output enable signal Out_EN such that the sensed data temporarily stored at the input/output buffer 125 [input/output interface] is output to the external device”; the output of the sensed data [second data] in operations170 c is after the nonvolatile memory device 120 sets the ready/busy signal RnB [status information] to a high level in operation s160)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Kwak to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system having a nonvolatile memory device of Kwak that performs a core recovery operation and an output of sensed data at the same time.  Doing so with the system of Lee would provide a technique for overcoming problems associated with an increase in recovery time.  (Kwak, [0052])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, as applied to claim 10 above, and further in view of Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”.

Regarding claim 11, the combination of Lee teaches the storage device of claim 10.

The combination of Lee does not teach wherein the nonvolatile memory device outputs the status information and the second data in synchronization with a data strobe signal, outputs the status information in synchronization with a first edge of the data strobe signal, and outputs the first data in synchronization with a second edge of the data strobe signal.  

However, Inoue teaches:
wherein the nonvolatile memory device outputs the status information and the second data in synchronization with a data strobe signal, outputs the status information in synchronization with a first edge of the data strobe signal, and outputs the first data in synchronization with a second edge of the data strobe signal.  (FIGs. 1, 6-7; “[0153] The flash memory 1 [nonvolatile memory device] transmits the data [second data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data on the data line DQ”; as shown in FIG. 7, the data line DQ is in synchronization with the data strobe signal DQS; the data line DQ is considered to include the status information and the data [second data] from the flash memory 1 [nonvolatile memory device]; the status information is considered to be in the first cycle of the data line DQ and in synchronization with a first edge (falling edge) of the data strobe signal DQS; the data [second data] is considered to be in subsequent cycles of the data line DQ and in synchronization with a second edge (rising edge) of the data strobe signal DQS)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, and Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, as applied to claim 15 above, and further in view of Komai (US 2019/0057746 A1), hereinafter “Komai”, and Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”.

Regarding claim 17, the combination of Lee teaches the method of claim 15.

The combination of Lee does not teach wherein issuing the second command comprises toggling, by the controller, a read enable signal for a second time interval after the second command is issued, wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  
 
However, Komai teaches:
wherein issuing the second command comprises toggling, by the controller, a read enable signal for a second time interval after the second command is issued, (FIG. 10; “[0132] The NAND flash memory 100 [nonvolatile memory device] starts the cache reading according to the cache read command “E0 h”. More specifically, the controller 200 transmits the read enable signal REn with the “L” level after a waiting period tWHR1 elapses from rising of the write enable signal WEn corresponding to the command “E0 h” [second command] from the “L” level to the “H” level”)
wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Komai to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a semiconductor storage device of Komai having a controller that toggles a read enable signal REn according to a ready/busy signal R/Bn in a ready state.  Doing so with the system of Lee would improve processing speeds.  (Komai, [0021])

The combination of Lee does not teach wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  

However, Inoue teaches:
wherein the read enable signal synchronizes a data strobe signal that transfers the first data.  (FIGs. 1, 6-7; “[0153] The flash memory 1 transmits the data [first data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data [first data] on the data line DQ”; as shown in FIG. 7, the read enable signal REn synchronizes the data strobe signal DQS to transmit the data [first data] from the flash memory 1)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Regarding claim 19, the combination of Lee teaches the method of claim 17.

Inoue further teaches:
wherein the nonvolatile memory device outputs the first data at each rising edge and each falling edge of the data strobe signal.  (FIGs. 1, 6-7; “[0153] The flash memory 1 [nonvolatile memory device] transmits the data [first data] to the controller 5 based on the read enable signal REn (step S7)”; “[0154] The data strobe signal DQS is toggled in synchronized with the toggled read enable signal REn. The output buffer circuit 160 outputs the data on the data line DQ”; as shown in FIG. 7, the data [first data] from the flash memory 1 [nonvolatile memory device] is output at each rising edge and each falling edge of the data strobe signal DQS)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Inoue to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a memory system of Inoue having a memory controller that generates a read enable signal REn for synchronizing a data strobe signal DQS from a flash memory capable of executing a calibration operation for an output buffer circuit without having to independently secure a calibration period within a read sequence period.  Doing so with the system of Lee would shorten a read sequence period including a calibration period and thus improve an operation speed of a flash memory.  (Inoue, [0165]-[0166])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0080858 A1), hereinafter “Lee”, in view of Shin (US 2021/0181985 A1), hereinafter “Shin”, Chung et al. (US 2014/0245105 A1), hereinafter “Chung”, Komai (US 2019/0057746 A1), hereinafter “Komai”, and Inoue et al. (US 2019/0221265 A1), hereinafter “Inoue”, as applied to claim 17 above, and further in view of Shimizu (US 10,187,062 B1), hereinafter “Shimizu”.

Regarding claim 18, the combination of Lee teaches the method of claim 17.

Lee further teaches:
determining the busy status; and (FIG. 10A; “[0152] … the memory controller 100 checks whether the non-volatile memory device 200 is ready for the read operation (i.e., is in a read ready status) or is busy doing the read operation (i.e., is in a read busy status) using the read status command”)
maintaining the data strobe signal at a constant level regardless of the read enable signal.  

The combination of Lee does not teach maintaining the data strobe signal at a constant level regardless of the read enable signal.  

However, Shimizu teaches:
maintaining the data strobe signal at a constant level regardless of the read enable signal.  (FIG. 5; col. 2, lines 56-61, “the logic control circuit 12 includes … a read enable terminal TREn to which a read enable signal REn (“L” active) indicating whether to read data from the memory cell array 19 is input”; col. 7, lines 38-42, “the control circuit 21 controls the input and output control circuit 11 to transition the data strobe signal line DQS from the high impedance state (Z) to one of the “H” level or the “L” level at the time t1 to maintain the state”; the control circuit 21 controls the data strobe signal line DQS to one of the “H” level or the “L” level at the time t1 to maintain the state at a constant level, regardless of the read enable terminal TREn)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lee to incorporate the teachings of Shimizu to provide a memory system of Lee that asserts a R/B (ready busy) flag to indicate a nonvolatile memory cannot accept additional commands to indicate a status of a memory array, with a semiconductor memory device of Shimizu having a control circuit that controls a transition of a data strobe signal line DQS.  Doing so with the system of Lee would provide a semiconductor memory device that is capable of indicating an operating state of the semiconductor memory device during a zero quotient (ZQ) calibration period even if that device has not been provided with an operating state notification terminal.  (Shimizu, [0021])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Papandreou et al. (US 2021/0109807 A1) discloses a memory controller for recovering data due to transient effects of nonvolatile memory is provided. A memory controller receives a read request for a page stored in the nonvolatile memory. The memory controller issues a first read command. The memory controller records a time stamp for the first read command. In response to a failure during the first read command, the memory controller waits for a delay after the recorded time stamp and the memory controller issues a second read command to the page, wherein the second read command applies a read voltage offset that is dependent on the delay between the first read command and the second read command and at least one other parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONG B. VO/Examiner, Art Unit 2136